Exhibit 10.1

July 3, 2007

 

Mr. A. Steven Crown
Hilton Hotels Corporation
9336 Civic Center Drive
Beverly Hills, CA 90210

Dear Steven:

In light of the fact that a Change of Control was not contemplated at the time
my Employment Agreement with Hilton Hotels Corporation (amended and restated
effective January 1, 2005) was amended on January 18, 2007, I would like to
waive my entitlement to certain payments.

In the event that the Company terminates my employment, other than for Cause or
Disability or by reason of my death, or I terminate my employment for Good
Reason, in either case, following a Change of Control and on or before
December 31, 2010, I would (1) cease to render any services to the Company
(whether as an employee or consultant) and (2) waive any right to any payments
for post termination service to the Company (including the employment and
consulting payments set forth in Sections 3 and 4 of the January 18, 2007
amendment). However, if my employment was to so terminate, I would (a) continue
to be entitled under Section 5(a) of the Employment Agreement (subject to the
conditions specified therein)  to receive the lump sum cash severance payment
and all the benefits through December 31, 2010, (b) continue to be entitled
under Sections 3 and 4 of the January 18, 2007 amendment to health care benefits
and a suitable office and personal assistant through December 31, 2012 (it being
understood that I will retain my current office and assistant as long as the
Company maintains offices at its existing location) and (c) continue to be
entitled under Section 3 of the January 18, 2007 amendment to reasonable use of
the Company’s aircraft through December 31, 2010 reasonably consistent with the
November 10, 2006 Mercer Consulting report (which discussed, among other things,
aircraft use) and the access and reimbursement to the Company for the cost of
personal usage arrangements specified in Section 3 of the January 18, 2007
amendment. Any benefits would be provided in a manner consistent with
Section 409A of the Internal Revenue Code.

Except as specified above, all other terms of the Employment Agreement will
continue in full force and effect. Any capitalized terms herein will have the
meaning set forth in the Employment Agreement.

Sincerely yours,

 

/s/ STEPHEN F. BOLLENBACH

 

Stephen F. Bollenbach

 

Accepted and agreed by the Board:

 

/s/ A. STEVEN CROWN

 

A. Steven Crown

 

Hilton Hotels Corporation

 

 


--------------------------------------------------------------------------------